

116 HR 5959 IH: Union Member Protection Act
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5959IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Huizenga introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Labor-Management Reporting and Disclosure Act of 1959 to require the authorization of members of a labor organization before such organization may make certain political expenditures, and for other purposes.1.Short titleThis Act may be cited as the Union Member Protection Act.2.FindingsCongress finds the following:(1)Labor unions make significant political contributions and expenditures that directly or indirectly influence the election of candidates and support or oppose political causes. Decisions to use union dues for political contributions and expenditures are usually made by union leadership and management, rather than union membership.(2)Unions, acting through their management, should be obligated to conduct business in the best interests of their membership.(3)Historically, union members have not had a way to know, or to influence, the political activities of unions that are supposed to represent them. Union members and the public have a right to know how unions are spending members’ dues to make political contributions or expenditures benefitting candidates, political parties, and political causes.(4)Unions should be accountable to their membership in making political contributions or expenditures affecting Federal governance and public policy. Requiring the express approval of a union’s membership for political contributions or expenditures will establish necessary accountability.3.Disclosure and approval of certain political expenditures(a)In generalTitle II of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 431 et seq.) is amended by inserting after section 201 the following:201A.Disclosure and approval of certain political expenditures by labor organizations(a)DisclosureThe report required under section 201 shall contain, in a clear and simple format—(1)a description of the specific nature of any expenditures for political activities proposed to be made by the labor organization for the forthcoming fiscal year, to the extent the specific nature is known to the labor organization and including the total amount of such proposed expenditures; and(2)a disclosure of how each officer of the labor organization voted to authorize or not to authorize each expenditure for political activities made by the labor organization during the preceding fiscal year.(b)Restriction on expendituresNo labor organization shall make any expenditure for political activities in any fiscal year unless—(1)such expenditure is of the nature of those proposed by the labor organization pursuant to subsection (a); and(2)the full, free, and written authorization for such expenditures has been granted by a majority of the members of the labor organization.(c)Mechanism for obtaining authorizationNot later than 1 year after the date of enactment of the Union Member Protection Act, every labor organization shall adopt a mechanism for obtaining, by secret ballot, the authorization of its members as required under subsection (b)(2).(d)LiabilityThe officers of a labor organization who authorize an expenditure without first obtaining the authorization of members required under subsection (b)(2) shall be jointly and severally liable in any action brought in any court of competent jurisdiction to any member of the labor organization or class of members for the amount of dues paid by such member or class of member during the 1-year period prior to the date that such expenditure was made.(e)Definition of expenditure for political activitiesAs used in this section:(1)The term expenditure for political activities means—(A)an independent expenditure, as such term is defined in section 301(17) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(17));(B)contributions to any political party, committee, or electioneering communication, as such term is defined in section 304(f)(3)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(3)(A)); and(C)dues or other payments to trade associations or other tax exempt organizations that are, or could reasonably be anticipated to be, used for the purposes described in subparagraph (A).(2)Such term shall not include—(A)direct lobbying efforts through registered lobbyists employed or hired by the labor organization;(B)communications by a labor organization to its members and executive or administrative personnel and their families; or(C)the establishment, administration, and solicitation of contributions to a separate segregated fund to be utilized for political purposes by a labor organization..(b)Conforming amendments(1)Section 201(c) of such Act (29 U.S.C. 431(c)) is amended by striking make available the information required to be contained in and inserting provide.(2)Section 209(a) of such Act (29 U.S.C. 439(a)) is amended by inserting other than section 201A after this title.4.Requirement of vote by principal officersSection 201 of the Labor-Management Reporting and Disclosure Act of 1959 (29 U.S.C. 431) is further amended by adding at the end the following:(f)The bylaws required under this section shall expressly provide for a vote of the principal officers of the labor organization on any individual expenditure for political activities (as such term is defined in section 201A(e)) in excess of $50,000. A labor organization shall make publicly available the individual votes of principal officers required by the preceding sentence within 48 hours of the vote, including in a clear and conspicuous location on the Internet website of the labor organization..5.ReportThe Comptroller General of the United States shall annually conduct a study on the compliance with the requirements of this Act and the amendments made by this Act by labor organizations and their management. Not later than April 1 of each year, the Comptroller General shall submit to Congress a report of such study.6.Effective dateThis Act and the amendments made by this Act shall take effect on the later of—(1)the date of enactment of this Act; and(2)the date that the bill H.R. 5929, introduced in the House of Representatives during the 116th Congress, is enacted into law.